DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/23/2021 and 10/29/2021 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14, line 16, contains typographic error “…of the of the…”.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because a computer program, per se, is not a method, manufacture, machine, or compound, and the claimed programs are not claimed as stored on a medium.

Allowable Subject Matter
Claims 1-9 and 11-16 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:  (claim 1) a method for determining at least one optical parameter of a spectacle lens, the optical parameter denoting a value for a property of the spectacle lens which is set during production of the spectacle lens to achieve an intended correction of ametropia of an eye of a user of the spectacle lens, the method comprises at least one optical parameter of the spectacle lens is determined based on the alteration of the at least one of the eye portion or the face portion adjacent to the eye 15of the user in accordance with equation (1): 
    PNG
    media_image1.png
    60
    320
    media_image1.png
    Greyscale
wherein d= 0.0005 m in case of a negative lens and d= 0.001 m in case of a positive 20lens, n is a refractive index of a material of the spectacle lens of 1.5 or 1.52 or 1.6 or 1.67 or 1.74 or a combination thereof, and e = 0.012 m and e '= 0.013348 m, and wherein S' corresponds to a vertex power of the spectacle lens and DI corresponds to a power of a front lens surface of the spectacle lens; (claim 11) a method for determining at least one optical parameter of a spectacle lens, the optical parameter denoting a value for a property of the spectacle lens which is set during production of the spectacle lens to achieve an intended correction of ametropia of an eye of a user of the spectacle lens, the method comprises at least one optical parameter of the spectacle lens is determined based on the alteration of the at least one of the eye portion or the face portion adjacent to the eye 15of the user in accordance with equation (1): 
    PNG
    media_image1.png
    60
    320
    media_image1.png
    Greyscale
 wherein d= 0.0005 m in case of a negative lens and d= 0.001 m in case of a positive 20lens, n is a refractive index of a material of the 
    PNG
    media_image1.png
    60
    320
    media_image1.png
    Greyscale
 20 wherein d= 0.0005 m in case of a negative lens and d= 0.001 m in case of a positive lens, n is a refractive index of a material of the spectacle lens of 1.5 or 1.52 or 1.6 or 1.67 or 1.74 or a combination thereof, and e = 0.012 m and e '= 0.013348 m, and wherein S' corresponds to a vertex power of the spectacle lens and DI corresponds to 25a power of a front lens surface of the spectacle lens; (claim 14) a method for determining at least one optical parameter of a spectacle lens, wherein the optical parameter denotes a value for a property of the spectacle lens which is set during production of the spectacle lens to achieve an intended correction of ametropia of an eye of a user of the spectacle lens, the method comprises determining the at least one optical parameter of the spectacle lens by image processing of the at least one image; determining the at least one optical parameter of the spectacle lens is further effected by a classification or a regression of the at least one image statistical parameter with a machine learning method, in particular by a neural network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUYEN TRA/            Primary Examiner, Art Unit 2872